THE THIRTEENTH COURT OF APPEALS

                                   13-16-00178-CV


                                    Howard Grant
                                          v.
                                   Ariann M. Grant


                                  On Appeal from the
                   387th District Court of Fort Bend County, Texas
                          Trial Cause No. 15-DCV-226932


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



May 12, 2016